Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 29, 1996 (People v Arroyo, 223 AD2d 714), affirming a judgment of the County Court, Orange County, rendered September 21, 1994.
Ordered that the application is dismissed.
The appellant has failed to supply a complete record of the proceedings necessary to determine the application. Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.